Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kien Le on 02/10/22.

The application has been amended as follows: 

1. (Currently Amended)  A heart rate detection device, configured to receive a photoplethysmography (PPG) raw data from a PPG detector and a microelectromechanical systems (MEMS) raw data from a MEMS accelerometer, the heart rate detection device comprising:
     a PPG hardware module configured to receive the PPG raw data, the PPG hardware module comprising:
          a first bandpass filter configured to filter the PPG raw data; and
          a first conversion module configured to convert the filtered PPG raw data to PPG frequency data including PPG spectrum values and PPG frequency 
     a MEMS hardware module configured to receive the MEMS raw data, filter the MEMS raw data by a second bandpass filter, and transfer the filtered MEMS raw data to the PPG hardware module, wherein the PPG hardware module is further configured to convert the filtered MEMS raw data to MEMS frequency data including MEMS spectrum values and MEMS frequency indexes; and
     a microcontroller unit (MCU), electrically coupled to the PPG hardware module and the MEMS hardware module to receive the PPG frequency data and the MEMS frequency data from the PPG hardware module, and configured to 
          identify three frequency indexes corresponding to top three spectrum peak values in the PPG frequency data and determine a reference index corresponding to a maximum spectrum peak value in the MEMS frequency data,
          denoise the PPG spectrum values of the PPG frequency data according to the three frequency indexes and the reference index to generate denoised PPG frequency data, and
          calculate a heart rate according to a PPG peak spectrum value of the denoised PPG frequency data,
     wherein the calculated heart rate is configured to be shown on a display.  

7. (Currently Amended)  A heart rate detection device, configured to receive a photoplethysmography (PPG) raw data from a PPG detector and a microelectromechanical systems (MEMS) raw data from a MEMS accelerometer, the heart rate detection device comprising:
     a PPG hardware module configured to receive the PPG raw data, the PPG hardware module comprising:
          a first bandpass filter configured to filter the PPG raw data; and
          a first conversion module configured to convert the filtered PPG raw data to PPG frequency data including PPG spectrum values and PPG frequency 
     a MEMS hardware module configured to receive the MEMS raw data, filter the MEMS raw data by a second bandpass filter, and transfer the filtered MEMS raw data to a microcontroller unit (MCU) at first, and then the filtered MEMS raw data being outputted to the PPG hardware module from the MCU, wherein the PPG hardware module is further configured to convert the filtered MEMS raw data to MEMS frequency data including MEMS spectrum values and MEMS frequency indexes; and
     the MCU, electrically coupled to the PPG hardware module and the MEMS hardware module to receive the PPG frequency data and the MEMS frequency data from the PPG hardware module, and configured to 
          identify three frequency indexes corresponding to top three spectrum peak values in the PPG frequency data and determine a reference index corresponding to a maximum spectrum peak value in the MEMS frequency data,
          denoise the PPG spectrum values of the PPG frequency data according to the three frequency indexes and the reference index to generate denoised PPG frequency data, and
          calculate a heart rate according to a PPG peak spectrum value of the denoised PPG frequency data,
     wherein the calculated heart rate is configured to be shown on a display.  

13. (Currently Amended)  A heart rate detection device, configured to receive a photoplethysmography (PPG) raw data from a PPG detector and a microelectromechanical systems (MEMS) raw data from a MEMS accelerometer, the heart rate detection device comprising:
     a PPG hardware module configured to receive the PPG raw data, the PPG hardware module comprising:
          a first bandpass filter configured to filter the PPG raw data; and

     a MEMS hardware module configured to receive the MEMS raw data, filter the MEMS raw data by a second bandpass filter, and transfer the filtered MEMS raw data to a bus line at first, and then the filtered MEMS raw data being outputted to the PPG hardware module from the bus line, wherein the PPG hardware module is further configured to convert the filtered MEMS raw data to MEMS frequency data including MEMS spectrum values and MEMS frequency indexes; and
     a microcontroller unit (MCU), electrically coupled to the PPG hardware module and the MEMS hardware module to receive the PPG frequency data and the MEMS frequency data from the PPG hardware module, and configured to 
          identify three frequency indexes corresponding to top three spectrum peak values in the PPG frequency data and determine a reference index corresponding to a maximum spectrum peak value in the MEMS frequency data,
          denoise the PPG spectrum values of the PPG frequency data according to the three frequency indexes and the reference index to generate denoised PPG frequency data, and
          calculate a heart rate according to a PPG peak spectrum value of the denoised PPG frequency data,
     wherein the calculated heart rate is configured to be shown on a display.  

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the amendment overcome rejection. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793